UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6756


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

COREY ANTOINE TABOR,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:03-cr-00012-KDB-5)


Submitted: October 9, 2020                                    Decided: October 15, 2020


Before KING, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Antoine Tabor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey Antoine Tabor appeals from the denial of his motion for compassionate

release. However, subsequent to the district court’s order, Tabor was released from prison.

Accordingly, we dismiss the appeal as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2